DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-8 are related to a method. Claims 9-14 are related to a system. Claims 15-20 recite a computer program product comprising a computer readable storage medium not to be construed as being transitory signals per se as described in [0071] of the Applicant’s Specification.  Accordingly, claims 1-20 are all within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is 

Representative independent claim 9 includes limitations that recite at least one abstract idea. Specifically, independent claim 9 recites:

A system, comprising: 
one or more processors; and 
a computer-readable storage medium, coupled to the one or more processors, storing program instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
generating a set of synthetic projection images from first medical imaging data of a first imaging type; 
projecting second medical imaging data of a second imaging type onto the set of synthetic projection images; 
modifying one or more synthetic projection images of the set of synthetic projection images to generate a set of modified projection images based on the second medical imaging data; 
generating an imaging model based on the set of modified projection images; 
obtaining a patient medical image of the first imaging type; and 
identifying an attribute of interest on the patient medical image based on the imaging model.

managing human interactions because the physical steps of generating a set of synthetic images, projecting second medical imaging data and then modifying the images to generate an imaging model to identify attributes of interest as described in the representative claim are steps of the process for managing a patient’s healthcare through their medical image. 

Claims 1 and 15 recite similar abstract ideas. 

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., display screen) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any les abstract:

Claims 2-4, 10-12 and 16-18 recite further steps for generating additional synthetic images and generating another model for the identification of the area of interest, thus further defining the at least one abstract idea. Claims 5, 13, and 19 recite how the use of the generated models are used for identifying the areas of interest, thus further describing the at least one abstract idea. Claim 6 recites the physical steps of adding tracking points on the images for tracking the areas of interest, and thus further defines the at least one  abstract idea. Claims 7, 8, 14 and 20 recite further steps 

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system, comprising: 
one or more processors; and 
a computer-readable storage medium, coupled to the one or more processors, storing program instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)): 
generating a set of synthetic projection images from first medical imaging data of a first imaging type; 
projecting second medical imaging data of a second imaging type onto the set of synthetic projection images; 
modifying one or more synthetic projection images of the set of synthetic projection images to generate a set of modified projection images based on the second medical imaging data; 
generating an imaging model based on the set of modified projection images; 
obtaining a patient medical image of the first imaging type; and (merely data-gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data))
identifying an attribute of interest on the patient medical image based on the imaging model.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the one or more processors; and a computer-readable storage medium, coupled to the one or more processors, storing program instructions that, when executed by the one or more processors Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

obtaining a patient medical image of the first imaging type, these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to generate imaging models and identifying areas of interest, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 and the analogous independent claims do not recite additional elements that integrate the judicial exceptions into a practical application.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations of the one or more processors; and a computer-readable storage medium, coupled to the one or more processors, storing program instructions that, when executed by the one or more processors Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitations of obtaining a patient medical image of the first imaging type, these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g) and (d)(II), including “Storing and retrieving information in Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-20 are rejected under 35 USC 103 as being unpatentable over US 2017/0357844 A1 to Comaniciu et al. (“Comaniciu”) in view of US 2021/0383538 A1 to Deasy et al. (“Deasy”):

Regarding claim 1:
Comaniciu teaches a computer-implemented method, comprising: generating a set of synthetic projection images from first medical imaging data of a first imaging type; ([0075]- generate virtual or synthetic images for a model based on previously acquired medical image data can come from CT images, for example)
generating an imaging model based on the set of modified projection images; ([0029]- the model can be generated with several sets of imaging data. [0032, 0049]- modified synthetic projection images can generated by combining the original images with other relevant medical data such as medical data and medical images. [0051, 0053]- The synthetic images are used to generate a classifier for classifying tumor phenotypes)
obtaining a patient medical image of the first imaging type; and
identifying an attribute of interest on the patient medical image based on the imaging model. ([0004]- the generated machine trained classifier model from the modified projection images can be used to predict a tumor phenotype. [0030]- the phenotype includes characterizing and identifying the tumor (the tumor is an attribute of interest).)
Comaniciu however does not explicitly teach:
projecting second medical imaging data of a second imaging type onto the set of synthetic projection images;
modifying one or more synthetic projection images of the set of synthetic projection images to generate a set of modified projection images based on the second medical imaging data;
Deasy however teaches before the effective filing date of the current invention that a multi-modal neural network can be generated by the system that combines features of CT and MRI into one model that generates synthetic images (this is interpreted as projecting second medical imaging data of a second imaging type onto the set of synthetic projection images) [0006]. The neural network model is used to segment and identify tumors and areas of interest for radiation therapy [0004]. Once the CT (first imaging type, for example) and MRI (second imaging type, for example) features are combined, it can be implied the synthetic projection images are modified and then generated for use in the neural network model
Therefore, it would have been obvious to one of ordinary skill in the art of medical imaging before the effective filing date of the current invention to include the multimodality imaging model of Deasy with the system of Comaniciu because it provides more accurate segmentation of images to provide better diagnosis based on medical images as shown by the problem presented in [0003] and the solution as described in [0004] of Deasy.

Claims 9 and 15 are rejected in a similar manner to claim 1.

Regarding claim 2:
Comaniciu/Deasy teaches all of the limitations of claim 1. Comaniciu further teaches wherein the set of synthetic projection images is a first set of synthetic projection images, the method further comprising: retrieving second medical imaging data of the second imaging type; and ([0026]- multiple imaging types data can be obtained, including a second imaging type such as from a PET scan. The imaging data as shown in [0026] is used to generate the synthetic images  )
generating a second set of synthetic projection images from the second medical imaging data, the second set of synthetic projection images having the second imaging type. ([0075]- synthetic images are generated depending on the original scanning data (such as from CT data; the CT data can be considered as a second imaging type).)

Claims 10 and 16 are rejected in a similar manner to claim 2.

Regarding claim 3:
Comaniciu/Deasy teaches all of the limitations of claim 2. Comaniciu further teaches wherein the imaging model is a first imaging model, the method further comprising: generating a second imaging model based on the second set of synthetic projection images. ([0077]- different parameters can be set for the generated synthetic images based on their modality, including a second imaging set of synthetic images. [0088]- Later on the 

Claims 11 and 17 are rejected in a similar manner to claim 3.

Regarding claim 4:
Comaniciu/Deasy teaches all of the limitations of claim 3. Comaniciu further teaches wherein the second medical imaging data is projected onto the first set of synthetic projection images based on the second imaging model. ([0077]- different parameters can be set for the generated synthetic images based on their modality, including a second imaging set of synthetic images. [0088]- Later on the process, the classifier model for identifying tumor features is based on the synthetic images, and thus the models would be based on that original modality)

Claims 12 and 18 are rejected in a similar manner to claim 4.

Regarding claim 5:
Comaniciu/Deasy teaches all of the limitations of claim 3. Comaniciu further teaches wherein the attribute of interest on the patient medical image is identified based on the first imaging model and the second imaging model. ([0018]-Multiple classifiers and outcomes can be generated by the system based on the synthetic images. The classifiers are used to identify features of a tumor through its phenotypes (this indicates an attribute of interest is identified).)

Claims 13 and 19 are rejected in a similar manner to claim 5.

Regarding claim 6:
Comaniciu/Deasy teaches all of the limitations of claim 1. Comaniciu further teaches augmenting the set of synthetic projection images with a set of image tracking points. ([0027, 0076]- at different voxels, or points, on the image, is used for rendering specific points, and thus this represents augmenting the synthetic images)

Regarding claim 7:
Comaniciu/Deasy teaches all of the limitations of claim 3. Comaniciu further teaches identifying an area of interest within the patient medical image, the area of interest indicating an area of the patient depicted in the patient medical image; and ([0027]- area of region of patient can be depicted in a 2D or 3D space for a volume rendering\)
selecting an area model based on the area of interest, the area model being an imaging model generated for a specified bodily area associated with the area of interest. ([0028]- selected organ of interest)

Claims 14 and 20 are rejected in a similar manner to claim 7.

Regarding claim 8:
Comaniciu/Deasy teaches all of the limitations of claim 3. Comaniciu further teaches wherein the attribute of interest is an abnormality within a patient associated with the patient medical image. ([0004]- use the models to identify tumor abnormalities)



Conclusion
The following sources have been considered as relevant but have not been used in the above rejections:
NPL “Tumor Co-Segmentation in PET/CT…” to Zhao et al teaches of using a deep learning system and multimodality images  of PET/CT for segmentation and identifying tumor location and anatomical features
WO 2019245597 A1 to Ardila et al. teaches of using multimodality images and a neural network for automated diagnosis and probability of cancers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686



/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686